                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY


    SUSAN ALBERS, et al., individually
    and on behalf of all others similarly
    situated,
                                                     Civ. No. 16-881(KM)(ESK)
                    Plaintiffs,
                                                              OPINION
               v.

    MERCEDES-BENZ USA, LLC, a
    Delaware Limited Liability Company,
    DAIMLER AG, a foreign corporation,
    ROBERT BOSCH LLC, a Delaware
    Limited Liability Company, and
    ROBERT BOSCH GMBH, a foreign
    corporation,

                    Defendants.



KEVIN MCNULTY, U.S.D.J.
         This putative class action alleges that all Mercedes diesel vehicles sold in
the U.S. from 2007 to February 18, 2016 containing the Mercedes BlueTEC
diesel engines 1—the 2.1 Liter OM 651 and the 3.0 Liter OM 642—(collectively,
“the Subject Vehicles”), emit nitrogen oxides (“NOx”) at levels in excess of
federal and state emissions standards. Plaintiffs assert that Defendants
Mercedes-Benz USA, LLC (“Mercedes USA”), and Daimler AG (“Daimler”)
(together, “Mercedes”) colluded with Defendants Robert Bosch GmbH (“Bosch
GmbH”) and Robert Bosch LLC (Bosch LLC) to market the cars as “clean diesel”
while they knew that the Subject Vehicles discharged emissions at
impermissible levels. The true level of emissions was allegedly masked during
laboratory testing by deceptive technology (a “defeat device”) that Defendants


1      Specifically, these vehicles include the diesel-powered ML 320, ML 350, GL 320,
E320, S350, R320, E Class, GL Class, ML Class, R Class, S Class, GLK Class, GLE
Class, and Sprinter. (5CAC ¶ 18)
developed and employed. The named Plaintiffs are some 39 individuals from
across the U.S. who allegedly owned or leased various Subject Vehicles. The
complaint contains counts asserting claims under the Racketeer Influenced
and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1962, and various state
consumer protection laws. In the currently operative Fifth Consolidated and
Amended Class Action Complaint (DE 185, cited as “5CAC”), Plaintiffs seek to
bring these claims on behalf of themselves and a nationwide class of all
persons or entities who purchased or leased the Mercedes Subject Vehicles in
the relevant period.
      The Mercedes Defendants and Bosch LLC previously moved to dismiss
the then-current version of the complaint. (DE 117; DE 118) Chief Judge
Linares, to whom this matter was assigned prior to his retirement, disposed of
those Defendants’ motion by Opinion and Order (DE 161; DE 162). At that
time, however, Bosch GmbH had not yet been served.
      Now, Bosch GmbH has been served, and has filed its own motion to
dismiss the 5CAC for failure to state a claim, pursuant to Federal Rule of Civil
Procedure 12(b)(6). (DE 239) Primarily, Bosch GmbH asserts that the RICO
claim must be dismissed on various grounds: for example, because it cannot be
used to circumvent the lack of a private right of action under the Clean Air Act,
and because Plaintiffs, who were not direct purchasers from Bosch GmbH, lack
standing. (DE 239-1 at 16–24) Bosch GmbH also moves to dismiss Plaintiffs’
New Jersey and Georgia consumer protection law claims for failure to allege an
ascertainable loss (NJ) or ongoing harm (GA). (Id. at 29–33) Finally, Bosch
GmbH moves to dismiss all of Plaintiffs’ fraudulent concealment claims for
failure to allege that Bosch GmbH had a duty to disclose. (Id. at 33–37)
      Plaintiffs oppose Bosch GmbH’s motion, asserting that these arguments
lack merit and that in any event, most of them have already been considered
and rejected by Judge Linares in his prior Opinion and Order on the
codefendants’ motions to dismiss. (DE 161; DE 162). I agree. For the reasons
set forth below, Bosch GmbH’s motion to dismiss is denied.


                                        2
    I.      BACKGROUND 2
         This Opinion assumes familiarity with the procedural history and facts of
this action.
            a. Procedural History
         Plaintiffs initiated this action on February 18, 2016. (DE 1) This action
was thereafter consolidated with other actions asserting substantially similar
claims against Mercedes: 16-cv-1063; 16-cv-1934; 16-cv-2272. (DE 19)
         The consolidated complaint has been amended several times. (See DE 60
(Second Consolidated and Amended Class Action Complaint), DE 81 (Third
Consolidated and Amended Class Action Complaint), DE108 (Fourth
Consolidated and Amended Class Action Complaint (“4CAC”)) On November 9,
2017, Mercedes, Daimler, and Bosch LLC moved to dismiss the 4CAC. 3 (DE
117; DE 118). These defendants collectively argued that the 4CAC should be
dismissed on grounds of lack of Article III standing, lack of RICO standing,
failure to state a claim, and preemption. Mercedes and Daimler also moved to
compel arbitration of the claims of at least two Plaintiffs, Gwendolyn Andary
and Darrell Feller. (DE 117-1 at 61).
         On February 2, 2019, Judge Linares issued an Opinion (DE 161) and
Order (DE 162) granting in part and denying in part those motions to dismiss.
         On March 15, 2019, Plaintiffs filed the Fifth Consolidated and Amended
Class Action Complaint. (DE 185) Thereafter, Plaintiffs filed a request for an
order permitting them to serve Bosch GmbH under Federal Rule of Civil

2      Citations to page numbers refer to the page numbers assigned through the
Electronic Court Filing system, unless otherwise indicated. For ease of reference, the
most commonly used abbreviations of record items are collected here:
         “DE _” =          Docket Entry number in this Consolidated Class Action
         “4CAC” =          Plaintiffs’ Fourth Consolidated and Amended Class Action
                           Complaint (DE 108)
         “5CAC” =          Plaintiffs’ Fifth Consolidated and Amended Class Action
                           Complaint (DE 185)
3
       Bosch LLC was served with the 2CAC on January 20, 2017. (DE 68) Bosch
GmbH—a German multinational engineering and electronics company headquartered
in Gerlingen and the parent company of Bosch LLC—was not served at the time.
                                           3
Procedure 4(f)(3), that is, by “other means not prohibited by international
agreement.” (DE 214) Plaintiffs detailed their efforts to serve Bosch GmbH
under the Hague Convention and specifically asked the Court to authorize
service on Bosch GmbH through their U.S. Counsel and through email. Bosch
GmbH through its counsel opposed that motion, claiming that service was
untimely and disputing that Plaintiffs had exercised due diligence in
attempting to serve Bosch GmbH by conventional means. (DE 216) On July 2,
2019, Magistrate Judge Dickson granted Plaintiffs’ request to serve Bosch
GmbH through counsel. (DE 228) Bosch GmbH was served on July 8, 2019.
(DE 232)
      On November 18, 2019, following the retirement of Chief Judge Linares,
this case was reassigned to me. (DE 262)
      Now before the Court is a motion to dismiss the 5CAC by Bosch GmbH.
(DE 239) In this round, no other defendants have moved to dismiss. Plaintiffs
filed an opposition (DE 240), to which defendant replied (DE 245). The matter
is briefed and ripe for decision.
           b. Factual Summary 4
      The factual allegations of the 5CAC are similar to those of the 4CAC,
which was the subject of Judge Linares’s prior Opinion (DE 161). I summarize
them as follows.
      Mercedes is a major manufacturer and seller of automobiles. Bosch is
alleged to have manufactured components that enabled Mercedes to fool
regulatory tests of their cars’ emissions. Such evasion allegedly included the
use of a defeat device, consisting of software within a car that alters the
emission control system when tested by regulators in a specific test
environment. This use of a defeat device would deceptively reduce a make a
car’s emissions appear to be lower when tested in the lab than they would be


4      On a motion to dismiss for failure to state a claim pursuant to Federal Rule of
Civil Procedure 12(b)(6), I accept all well-pleaded factual allegations as true and view
them in the light most favorable to the plaintiff. Cardio–Med. Assoc., Ltd. v. Crozer–
Chester Med. Ctr., 721 F.2d 68, 75 (3d Cir. 1983).

                                            4
under normal operation. In this way, a defeat device enables the vehicle to pass
emissions tests but then reduces the effectiveness of the emissions control
system during normal operation.
      Other court and administrative proceedings have involved similar
allegations against leading diesel vehicle manufacturers. Volkswagen pled
guilty to criminal violations of the Clean Air Act; Mercedes and Bosch are
under investigation by the U.S. Department of Justice (“DOJ”); Fiat Chrysler
Automobiles (“FCA”) has been subjected to civil proceedings by the
Environmental Protection Agency (“EPA”). (5CAC ¶¶ 3) According to Plaintiffs,
these diesel manufacturers used defeat devices made by Bosch that turn off or
turn down emission controls when the vehicles electronically sense that they
are not in a test environment.
      Plaintiffs assert that Mercedes, its parent, Daimler, and Bosch have
similarly engaged in an unlawful scheme to misrepresent the environmental
impact of these Subject Vehicles during on-road driving. Specifically, Plaintiffs
claim that due to the use of a defeat device the Subject Vehicles emit levels of
NOx many times higher than (i) their gasoline counterparts; (ii) what a
reasonable consumer would expect; (iii) what Mercedes has advertised; and (iv)
the EPA’s and certain states’ maximum standards. (Id. ¶ 2)
                i. The Bosch Defendants
      Robert Bosch LLC is organized under the laws of Delaware and has its
principal place of business in Michigan. (5CAC ¶ 85) Bosch LLC is a wholly-
owned subsidiary of Bosch GmbH. (Id.)
      Robert Bosch GmbH is a German multinational engineering and
electronics company headquartered in Germany. It is the parent company of
Robert Bosch LLC. (Id. ¶ 84) Plaintiffs refer to these entities jointly as “Bosch”
and assert that they share a common identity. (Id. ¶ 86) Both Bosch entities




                                         5
are alleged to have designed, manufactured, and supplied parts of the defeat
device to Mercedes. (Id. ¶ 84–85) 5
                ii. Plaintiffs’ Testing and Defeat Device Allegations
      According to Plaintiffs, Mercedes advertisements, promotional
campaigns, and public statements represented that the Subject Vehicles had
high fuel economy, low emissions, reduced NOx by 90%, had lower emissions
than comparable diesel vehicles, and had lower emissions than other
comparable vehicles. (5CAC ¶¶ 11–12) However, Mercedes, with help of Bosch,
installed an electronic control unit in the Subject Vehicles known as electronic
diesel control unit or “EDC” 17. (Id. ¶¶ 17, 87, 259) EDC I7 allegedly
functioned as a defeat device, i.e., turned off or limited emissions reductions
during real-world driving conditions as compared to lab testing. 6 (Id. ¶ 4–5)
This defeat device was “only discoverable when conducting over-the-road
testing that is not part of the certification protocol.” (Id. ¶ 244) The Subject
Vehicles also allegedly failed to perform up to their touted environmental



5     German and U.S. prosecutors are currently investigating certain Bosch
managers for their role in the emissions scandal involving Volkswagen, Mercedes, and
other manufacturers. (Id. ¶ 90)

6
       When regulators test emission levels in a lab, they typically do so with a device
called a chassis dynamometer, which might be compared to a treadmill. (5CAC ¶¶ 16,
115, 118–19, 155) The regulators then measure the emission levels at varying speeds
and acceleration levels to see if the tested vehicle meets the relevant emission
standards. (Id. ¶ 156) When properly calibrated, the chassis dynamometer can
simulate real world driving with a high degree of accuracy. (Id. ¶ 155)

       A separate form of testing can be done using a portable emission measurement
system (“PEMS”), which measures the gaseous emissions from a vehicle, including
NOx and PM. Being portable, the device can test emission levels during normal, on-
road driving. (Id. ¶¶ 147, 151, 157) The critical distinction between PEMS and chassis
dynamometer testing, then, is that the PEMS can operate during normal driving, while
the chassis dynamometer operates only in a simulated, laboratory setting. (Id. ¶¶ 151–
54) Defeat devices circumvented regulatory scrutiny by detecting that the vehicle was
on a chassis dynamometer—i.e., not actually driving on the road. (Id. ¶ 164) If so, the
defeat device would limit the emissions output to meet regulatory standards. If not—
e.g., when the vehicle was driven on the road under normal conditions—the emission
levels would not be limited, allowing the car to have better fuel economy and superior
driving performance. (Id. ¶ 113)
                                           6
standards in other situations, such as when ambient temperatures drop below
50°f/10°C—a defect Mercedes has acknowledged. (Id. ¶ 14)
      Plaintiffs assert that the Bosch defendants, including Bosch GmbH, were
actively involved in the scheme and worked with Mercedes to develop the defeat
devices and hide their true purpose. (Id. ¶ 258–288) Specifically, Bosch LLC
and Bosch GmbH are alleged to have developed, tested, and manufactured the
EDC 17s and to have written the software that managed the functioning of
each unit. (Id.) Plaintiffs allege that separation between the Bosch entities is
difficult because Bosch’s employees work simultaneously for both, and many
divisions within the company function under both entities. (Id.)
      Plaintiffs allege that defendants failed to disclose one or more defeat
devices that Mercedes developed with Bosch for the Subject Vehicles. (Id. ¶¶
19, 308–10). Plaintiffs base their allegations on their own testing of three
different vehicles that they assert are representative of all Subject Vehicles in
light of the fact that all of these vehicles contain substantially similar 2.0L or
3.1L engines. (Id. ¶¶ 137–257) They argue that since that these vehicles
emitted suspiciously discrepant levels of emissions during road testing and lab
testing, it follows that a defeat device must be present in all the Subject
Vehicles. (Id.)
      Plaintiffs also allude to 2015 and 2016 studies conducted by European
groups called Transportation and Environment, ADAC, Emissions Analytics,
and others. These studies allegedly found that certain other Mercedes diesel
vehicles, along with almost every new diesel model, showed significant
discrepancies between real-world emissions and laboratory emissions. (Id. ¶¶
122–28, 132) Plaintiffs generally contend that these European diesel emission
findings lend plausibility to their specific allegations against Mercedes and
Bosch here. (Id. ¶¶ 134–36)
                  iii. Marketing
      Mercedes marketed its BlueTEC vehicles as “the world’s cleanest and
most advanced diesel” with “ultra-low emissions, high fuel economy and


                                         7
responsive performance,” representing that they emit “up to 30% lower
greenhouse-gas emissions than gasoline.” (5CAC ¶ 11) Mercedes promoted the
Subject Vehicles to potential consumers in all 50 states as delivering reduced
NOx emissions and generally as “clean diesels” that were “Earth Friendly” and
complied with U.S. emissions standards (Id. ¶¶ 11–12, 307, 315–320)
         Additionally, Bosch marketed “clean diesel” technology in the United
States by communicating with the public through trade organizations, such as
the Diesel Technology Forum (“DTF”), about the benefits of “clean diesel.” (Id.
¶¶ 321–26)
                 iv. Legal Claims
         Plaintiffs assert causes of action under the federal RICO statute (5CAC
¶¶ 349–418) and several state consumer protection laws (Id. ¶¶ 419–1479)
With respect to economic harm, Plaintiffs allege that if they had known the true
level of emissions produced by the Subject Vehicles they would not have
purchased or leased them for the prices that they in fact paid. (Id. ¶ 310)
Plaintiffs seek restitution, damages, injunctive relief, equitable relief, and
attorneys’ fees.
   II.      STANDARD OF REVIEW
         Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of a
complaint, in whole or in part, if it fails to state a claim upon which relief can
be granted. The defendant, as the moving party, bears the burden of showing
that no claim has been stated. Animal Science Products, Inc. v. China Minmetals
Corp., 654 F.3d 462, 469 n. 9 (3d Cir. 2011). For the purposes of a motion to
dismiss, the facts alleged in the complaint are accepted as true and all
reasonable inferences are drawn in favor of the plaintiff. New Jersey Carpenters
& the Trustees Thereof v. Tishman Constr. Corp. of New Jersey, 760 F.3d 297,
302 (3d Cir. 2014).
         Federal Rule of Civil Procedure 8(a) does not require that a complaint
contain detailed factual allegations. Nevertheless, “a plaintiff’s obligation to
provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and


                                           8
conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Thus, the
complaint’s factual allegations must be sufficient to raise a plaintiff’s right to
relief above a speculative level, so that a claim is “plausible on its face.” Id. at
570; see also West Run Student Hous. Assocs., LLC v. Huntington Nat’l Bank,
712 F.3d 165, 169 (3d Cir. 2013). That facial-plausibility standard is met
“when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. 544, 556).
While “[t]he plausibility standard is not akin to a ‘probability requirement’ . . .
it asks for more than a sheer possibility.” Iqbal, 556 U.S. 662, 678.
      With respect to allegations of fraud, “a party must state with particularity
the circumstances constituting fraud,” although “intent, knowledge, and other
conditions of a person’s mind may be alleged generally.” Fed. R. Civ. P. 9(b);
see also U.S. ex rel. Moore & Co., P.A. v. Majestic Blue Fisheries, LLC, 812 F.3d
294, 307 (3d Cir. 2016) (“A plaintiff alleging fraud must therefore support its
allegations ‘with all of the essential factual background that would accompany
the first paragraph of any newspaper story—that is, the who, what, when,
where and how of the events at issue.’” (quoting In re Rockefeller Ctr. Props.,
Inc. Securities Litig., 311 F.3d 198, 217 (3d Cir. 2002))). In doing so, “a party
must plead [its] claim with enough particularity to place defendants on notice
of the precise misconduct with which they are charged.” United States ex rel.
Petras v. Simparel, Inc., 857 F.3d 497, 502 (3d Cir. 2017) (internal quotation
and citation omitted).
   III.   RICO CLAIM
          a. Standard
      Plaintiffs allege that Bosch GmbH’s conduct violates the federal RICO
statute, 18 U.S.C § 1962(c)–(d); see 18 U.S.C. § 1964 (granting civil remedies
for RICO violation). The RICO enterprise is alleged to be one by which the




                                          9
Mercedes and Bosch defendants coordinated their operations through the
design, manufacturing, distributing, testing, and sale of the Subject Vehicles.
      Section 1962(c) makes it “unlawful for any person employed by or
associated with any enterprise engaged in, or the activities of which effect,
interstate or foreign commerce, to conduct or participate, directly or indirectly,
in the conduct of such enterprise’s affairs through a pattern of racketeering
activity or collection of unlawful debt.” 18 U.S.C. § 1962(c)); see In re Ins.
Brokerage Antitrust Litig., 618 F.3d 300, 362-63 (3d Cir. 2010). Section 1962(d)
makes it “unlawful for any person to conspire to violate any of the provisions of
subsection (a), (b), or (c) of this section.” To establish a claim under section
1962(c), a plaintiff must allege (1) conduct (2) of an enterprise (3) through a
pattern (4) of racketeering activity. Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479,
482-83 (1985); see also District 1199P Health & Welfare Plan v. Janssen, L.P.,
784 F.Supp.2d 508, 518-19 (D.N.J. 2011) (citation omitted).
      The term “enterprise” for RICO purposes is exceedingly “broad,” Boyle v.
United States, 556 U.S. 938, 944 (2009). It includes “‘any individual,
partnership, corporation, association, or other legal entity, and any union or
group of individuals associated in fact although not a legal entity.’” Ins.
Brokerage, 618 F.3d at 362-63 (citing 18 U.S.C. § 1961(4)). With respect to the
pattern of racketeering activity, the statute “requires at least two acts of
racketeering activity within a ten-year period,” which may include federal mail
fraud under 18 U.S.C. § 1341 or federal wire fraud under 18 U.S.C. § 1343. Id.
(citations omitted). In addition, “the plaintiff only has standing if, and can only
recover to the extent that, he has been injured in his business or property by
the conduct constituting the violation.” Sedima, 473 U.S. at 496.
      The racketeering predicate acts alleged here are mail fraud (18 U.S.C. §
1341) and wire fraud (18 U.S.C. § 1343). (5CACA ¶ 378) Both statutes provide
that “[w]hoever, having devised a scheme or artifice to defraud ... for the
purpose of executing such scheme or artifice ...” either (a) “places in any post
office or authorized depository for mail matter, any matter or thing,” or (b)


                                         10
“transmits or causes to be transmitted by means of wire ... in interstate or
foreign commerce” virtually any sort of material shall be guilty of an offense.
         b. Analysis
      Bosch GmbH proffers four independent reasons that Plaintiffs’ RICO
claim must be dismissed:
         (1) Plaintiffs should not be allowed to convert their Clean Air Act claim
             into a RICO claim;
         (2) The direct-purchaser rule prohibits Plaintiffs from recovering
             against Bosch GmbH under RICO;
         (3) Plaintiffs may not base their RICO claim on a ‘fraud on the
             regulator’ theory; and
         (4) Plaintiffs have failed to allege a cognizable RICO injury.
(DE 239-1 at 16–29)
      These arguments were for the most part discussed and decided in Judge
Linares’s prior motion to dismiss Opinion and Order (DE 161; DE 162). I give
great deference to Judge Linares’s rulings, which were well-considered and
constitute the law of the case. See generally Geibel v. United States, 667 F.
Supp. 215, 218-19 (W.D. Pa. 1987), aff’d, 845 F.2d 1011 (3d Cir. 1988) (“The
doctrine of law of the case provides that when one district judge has rendered a
decision in a case, and the case is later transferred to another judge, the
successor should not ordinarily overrule the earlier decision.”) (citation
omitted); ACLU v. Mukasey, 534 F.3d 181, 187 (3d Cir. 2008) (“Under the law-
of-the-case doctrine, when a court decides upon a rule of law, that decision
should continue to govern the same issues in subsequent stages in the same
case.”). Nevertheless, I briefly address these arguments.
                1. Basis for Plaintiffs’ claim Clean Air Act (“CAA”) Claim
      Bosch GmbH initially asserts that RICO cannot be used to create what
amounts to a private right of action under the CAA, which does not provide for
a private right of action. (DE 239-1 at 16–21)




                                        11
         Plaintiffs counter that the savings clause of the CAA 7 preserves their
RICO claim. In any event, every court faced with this argument in emissions-
fraud cases has rejected it. (DE 240 at 14 (citing Counts v. Gen. Motors, LLC,
No. 16-CV-12541, 2018 WL 5264194, at *12 (E.D. Mich. Oct. 23, 2018)(“In
other words, the allegations concerning regulatory violations are collateral
allegations which are unnecessary to sustain Plaintiffs' RICO claim.”); In re
Duramax Diesel Litig., 298 F. Supp. 3d 1037, 1088 (E.D. Mich. 2018)
(“Plaintiffs’ RICO claim is not primarily premised on proof of violation of EPA
regulations and thus is cognizable. The alleged common purpose at the heart of
the RICO scheme is the deception of consumers. The alleged injury is
overpayment by consumers. . . . Plaintiffs’ RICO claim is not an attempt to
obtain a remedy which is exclusively within the purview of the EPA.”).)
         Judge Linares’s prior opinion (DE 161) addressed a similar argument
with respect to defendants’ assertion that the CAA preempted Plaintiffs’ state
law claims. I find his reasoning equally applicable to Bosch GmbH’s contention
here that the CAA’s lack of a private right of action bars a Plaintiffs’ RICO
claim:
         [W]hile Plaintiffs do reference violations of federal emissions
         standards those violations are not an essential element of their
         state-law claims. To prove their state-law claims, Plaintiffs must
         show that Defendants lied to or deceived them, not that
         Defendants violated federal emissions standards. The proof in
         which Plaintiffs must ground their claims pulls those claims
         outside the scope of the express preemption of the CAA.
         Volkswagen, 2018 WL 4777134, at *19; FCA, 295 F. Supp. 3d at
         993–94; Duramax, 298 F. Supp. 3d at 1061: Counts, 237 F. Supp.
         3d at 591—92. Second, Plaintiffs could prove that Mercedes lied
         about claims concerning its BlueTec engines, such as that it was
         “the world’s cleanest and most advanced diesel” with “ultra-low
         emissions, high fuel economy and responsive performance,” (FAC ¶
         11), without having to prove that emissions exceeded EPA-
         established limitations or that Defendants installed a defeat-device


7      The savings clause states: “Nothing in this section shall restrict any right
which any person (or class of persons) may have under any statute or common law to
seek enforcement of any emission standard or limitation or to seek any other relief . . .
.” 42 U.S.C. § 7604(e).
                                           12
      prohibited by the EPA. Volkswagen. 2018 WL 477134, at *20; FCA,
      295 F. Supp. 3d at 993–94; Duramax, 298 F. Supp. 3d at 1061–62;
      Counts, 237 F. Supp. 3d at 59 1–92. Thus. Plaintiffs’ state-law
      claims are not expressly preempted by the CAA.

(DE 161 at 38)
      In short the argument fails in its premise—i.e., that RICO is simply a
disguise for a private CAA claim. Plaintiffs’ RICO claim, like their state law
claims, is not premised on a violation of the CAA; rather, it alleges a pattern of
deceptive marketing practices that amount to mail and wire fraud. These
claims, while surely related to the concerns of the CAA, do not adopt the CAA
as a predicate or rest on a violation of the CAA. “Plaintiffs’ RICO claim is not
primarily premised on proof of violation of EPA regulations and thus is
cognizable. The alleged common purpose at the heart of the RICO scheme is
the deception of consumers. The alleged injury is overpayment by consumers.
The identified predicate acts of mail and wire fraud involve communications to
consumers.” Duramax, 298 F. Supp. 3d at 1088.
      Therefore, I find that the CAA does not bar Plaintiffs’ RICO claim here
and deny Bosch GmbH’s motion to dismiss on that basis.
                 2. Direct Purchaser Rule
      Bosch GmbH next asserts that Plaintiffs’ claims are barred by the RICO
direct purchaser standing rule, first articulated for antitrust purposes in Illinois
Brick Co. v. Illinois, 431 U.S. 720 (1977). (DE 239-1 at 22–24) Of course, the
price effects of an antitrust injury could indirectly affect anyone in the chain of
distribution, and perhaps others as well. That judge-made direct seller rule,
however, provides that only those direct purchasers harmed by an antitrust
violation will be permitted to assert a claim for antitrust injury. Id. ¶ 735–36.
The Third Circuit has applied this rule to RICO claims. See McCarthy v.
Recordex Serv. Inc., 80 F.3d 842, 847–48 (3d Cir. 1996). Bosch GmbH asserts
that this rule bars Plaintiffs’ claims against it because Plaintiffs are at best
indirect purchasers from Bosch GmbH.



                                         13
        Plaintiffs counter that Bosch GmbH was a knowing participant in the
RICO conspiracy and is therefore liable. (DE 240 at 19) Moreover, Plaintiffs
state that the allegations in the 5CAC establish that their relationship with
Bosch GmbH is sufficiently direct to overcome this hurdle. (Id. at 20–23)
        This argument, or some version of this argument, has been rejected by
several courts, including this one.
        Here, Plaintiffs make nearly identical allegations: “All Bosch ECUs,
        including the EDC17, run on complex, highly proprietary engine
        management software over which Bosch GmbH exerts near-total
        control. In fact, the software is typically locked to prevent
        customers, like Mercedes, from making significant changes on
        their own. Accordingly, both the design and implementation are
        interactive processes, requiring Bosch’s close collaboration with
        the automaker from beginning to end.” (FAC ¶ 270). Thus,
        Plaintiffs have established a sufficiently direct relationship between
        Bosch and the alleged RICO injury for purposes of RICO causation.
        See Volkswagen, 2018 WL 4777134, at *15–17 (rejecting Bosch’s
        argument that the actions of the car manufacture break the causal
        link in the chain, and thus, that there is not a sufficiently direct
        relationship between Bosch and the plaintiffs RICO injury); FCA,
        295 F. Supp. 3d at 967– 68 (same).

(DE 161 (Judge Linares Opinion) at 26) Accordingly, I deny Bosch
GmbH’s motion to dismiss insofar as it is based on the direct purchaser
rule.
                 3. Fraud on the Regulator Theory
        Bosch GmbH further asserts that the complaint fails to satisfy the
requirement of proximate cause with respect to itself. (DE 239-1 at 24–25)
Bosch GmbH seemingly concedes in general that Plaintiffs have adequately
alleged mail and wire fraud, and that these are RICO predicate acts. (Id.) As to
Bosch GmbH, however, the allegation is that it assisted Mercedes with false
applications to the EPA. Such acts of “fraud on the regulator,” says Bosch, do
not constitute mail or wire fraud. (Id.)
        Bosch GmbH heavily relies on Cleveland v. U.S., 531 U.S. 12 (2000). In
Cleveland, the issue was whether the submission of false statements in an
application for a state gambling license could form the basis of a mail fraud

                                           14
claim (which in turn was alleged as a RICO predicate). The Supreme Court held
that the mail fraud statute aims at the deprivation of a victim’s property. It
requires “the object of the fraud to be ‘property’ in the victim's hands [but . . . ]
a Louisiana video poker license in the State's hands is not ‘property.’” Id. at 26-
27. Williams v. Dow Chem. Co., also cited by Bosch GmbH, is to similar effect:
“Plaintiffs (unconvincingly) argue that Defendants’ fraud on the EPA deprived
Plaintiffs of the intangible right to honest services by the EPA.” 255 F. Supp. 2d
219, 226 (S.D.N.Y. 2003) (internal quotes and citations omitted). Typically, the
court observed, “the honest services theory of mail fraud is directed primarily
at the deterrence and punishment of corruption among public officials.” (Id.) In
both cases, misrepresentations to a government agency was the sole basis of
the plaintiff’s mail fraud theory.
      Those cases have limited application here. Plaintiffs here do not base
their mail and wire fraud claims on an assertion that Bosch GmbH committed
a fraud on the EPA; they allege substantive RICO and RICO conspiracy claims
that Bosch GmbH participated in and had knowledge of. True, Plaintiffs assert
that Bosch GmbH assisted with Mercedes’ EPA applications, but the allegations
go beyond that. The theory of Plaintiffs’ case is that defendants made material
misrepresentations that induced them to purchase vehicles. The 5CAC
affirmatively outlines Bosch GmbH’s involvement in the design and
implementation of the scheme to use defeat devices in the Subject Vehicles and
describes how the Bosch entities, including Bosch GmbH, and Mercedes
together undertook marketing efforts to conceal this deception. (See, e.g., 5CAC
¶¶ 321–26, 355–62) In short, the alleged scheme to defraud buyers included
misrepresentations to the EPA, but EPA is not alleged to be the mail or wire
fraud victim. The facts may or may not bear out the Plaintiffs’ allegations as to
the scope of Bosch GmbH’s involvement. For purposes of this motion to
dismiss, however, Bosch GmbH’s singular focus on allegations concerning
purported fraudulent statements to government regulators is misplaced. (See
DE 239-1 at 24–25; DE 245 at 15–17)


                                         15
      Also critical here is the 5CAC’s allegation that Bosch GmbH was part of a
RICO conspiracy under Section 1962(d). A RICO conspiracy theory requires
only that a defendant agreed to further the goals of the conspiracy, not that the
defendant affirmatively engaged in a predicate act:
             The Supreme Court resolved a conflict among the Courts of
      Appeals, finding—as had the majority of our sister Courts of
      Appeals—that a RICO conspiracy defendant need not himself
      commit or agree to commit predicate acts. In upholding the result
      in the Salinas case, the Supreme Court found that a violation of
      section 1962(c) was not a prerequisite to a violation of section
      1962(d). Rather, the Court found that for purposes of conspiracy it
      “suffices that [defendant] adopt the goal of furthering or facilitating
      the criminal endeavor.” 522 U.S. at 65, 118 S. Ct. 469. Moreover,
      the Supreme Court provided an extensive discussion indicating
      that RICO’s conspiracy section—section 1962(d)—is to be
      interpreted in light of the common law of criminal conspiracy and
      that all that is necessary for such a conspiracy is that the
      conspirators share a common purpose

Smith v. Berg, 247 F.3d 532, 537 (3d Cir. 2001). Here, the 5CAC sufficiently
asserts an agreement through which Bosch GmbH is alleged to have committed
to further the goals of the conspiracy by developing defeat devices to conceal
each Subject Vehicle’s true emissions and to assist with disseminating
misleading marketing campaigns.
      Accordingly, I deny Bosch GmbH’s motion to dismiss insofar as it asserts
that Plaintiffs have failed to allege predicate acts.
                 4. RICO Injury
      Finally, I also reject Bosch GmbH’s assertion that Plaintiffs have failed to
establish a RICO injury.
      Bosch GmbH proffers three reasons that the court erred when previously
concluding that Plaintiffs had established a RICO injury. First, Bosch GmbH
alleges that Chief Judge Linares invalidly distinguished three cases on which it
relied: Bridgestone, Ignition Switch, and McLaughlin. 8 (DE 239-1 at 26–27)

8     In re Bridgestone/Firestone, Inc. Tires Products Liability Litigation, 155 F. Supp.
2d 1069 (S.D. Ind. 2001); In re: General Motors LLC Ignition Switch Litigation, 2016 WL


                                           16
Second, Bosch GmbH contends that Judge Linares relied upon nonprecedential
Circuit Court opinions in other diesel emissions cases that are irrelevant here
because these Plaintiffs, unlike those, have not pled specific overpayment
amounts. (Id. at 27–28) Third, Bosch GmbH asserts that Reiter v. Sonotone
Corp., 442 U.S. 330 (1979), cited in Judge Linares’s opinion, does not support
the result in this case because Plaintiffs injuries are impermissibly based on
what they expected to receive. (Id. at 29)
      In essence, Bosch GmbH is asking this Court to wipe the slate clean of
Judge Linares’s reasoning. Absent strong reasons to do so, I will decline. See
Geibel, 667 F. Supp. at 218-19 (“The doctrine of law of the case provides that
when one district judge has rendered a decision in a case, and the case is later
transferred to another judge, the successor should not ordinarily overrule the
earlier decision.”) (citation omitted); ACLU v. Mukasey, 534 F.3d at 187 (“Under
the law-of-the-case doctrine, when a court decides upon a rule of law, that
decision should continue to govern the same issues in subsequent stages in
the same case.”). I see no sufficient reason to depart at this stage, although
once again, the matter may appear different with the benefit of discovery.
      Judge Linares reasoned that Plaintiffs’ overpayment theory of RICO
injury (now refined in the 5CACA to include an alleged price premium of 10%)
was in general a valid one:
      Here, as in Volkswagen, FCA, and Duramax, Plaintiffs allege that
      Defendants participated in a scheme to place a defeat device in the
      Polluting Vehicles, rendering them defective from the moment they
      were manufactured. Because Defendants allegedly knew of—and
      orchestrated the creation of that defect, they had no intention of
      delivering vehicles with heightened fuel efficiency and
      environmental friendliness. See Duramax. 298 F. Supp. 3d at 1072
      (“But, here, GM allegedly sold Duramax vehicles, for a premium.
      which did not perform as a reasonable consumer would expect. In
      other words, Defendants had no intention of delivering the
      emissions performance which consumers expected.”).



3920353, at *7 (S.D.N.Y. July 15, 2016); McLaughlin v. American Tobacco Co., 522
F.3d 215 (2d Cir. 2008).
                                         17
(DE 161 at 21. See also id. ( “The Supreme Court concluded that when “a
consumer ... acquir[es] goods or services for personal use, [she] is injured in
‘property’ when the price of those goods or services is artificially inflated by
reason of” defendants’ racketeering conduct. (citing Reiter v. Sonotone
Corporation, 442 U.S. 330, 337 (1979) and Maio v. Aetna, 221 F.3d 472, 483–
84 (3d Cir. 2000)).)
         Overall, then, I deny Bosch GmbH’s motion to dismiss the RICO counts.
   IV.      STATE LAW CLAIMS
            a. New Jersey Consumer Fraud Act
         The New Jersey Consumer Fraud Act, N.J. Stat. Ann. § 56:8-1, et seq.,
(“NJCFA”), requires a plaintiff to prove three elements: “(1) unlawful conduct by
the defendant; (2) an ascertainable loss by the plaintiff; and (3) a causal
connection between the defendant’s unlawful conduct and the plaintiffs
ascertainable loss.” Bosland v. Warnock Dodge, Inc., 197 N.J. 543, 557, 964
A.2d 741 (2009) (citations omitted).
         Because the parties’ briefing concerns element (2)—ascertainable loss—I
will focus my attention there. As Judge Linares previously noted when
reviewing similar arguments presented by Mercedes:
         “In cases involving . . . misrepresentation, either out-of-pocket loss
         or a demonstration of loss in value will suffice to meet the
         ascertainable loss hurdle . . . .” Thiedemann v. Mercedes-Benz USA,
         LLC, 183 N.J. 234, 248 (2005). In demonstrating that out-of-pocket
         loss or loss in value, the New Jersey Supreme Court has explicitly
         endorsed the necessity of a price comparison in pleadings seeking
         to state a claim under the NJCFA. See D’Agostino v. Maldonctclo,
         216 N.J. 168, 191 (2013) (detailing that an ascertainable loss must
         be capable of calculation); Thiedemann, 183 N.J. at 248 (describing
         ascertainable loss as ‘not hypothetical or illusory” and a loss that
         “must be presented with some certainty demonstrating that it is
         capable of calculation, although it need not be demonstrated in all
         its particularity”). This district has interpreted the New Jersey
         Supreme Court precedent to require this price comparison as well.
         E.g., Riddell, 77 F. Supp. 3d at 439; Smajlaj, 722 F. Supp. 2d at
         100-01. In fact, in Bosland v. Warnock Dodge, Inc., the New Jersey
         Supreme Court addressed the question of ascertainable loss in an
         automobile overcharge case. There, the Supreme Court held that


                                          18
      “the overcharge in question is one that can be readily quantified
      and thus [] ascertainable within the meaning of the CFA.” 197 N.J.
      543, 559 (2009). The plaintiff in Bosland though had specifically
      outlined the fee payments demonstrating that she could have been
      overcharged by either $40 or $20. Id. at 548.

(DE 161 at 48–49) Ultimately, Judge Linares determined that the 4CAC failed
to compare what the plaintiffs paid to what they would have paid had the
vehicles been as represented. (Id.) To remedy that deficiency, Plaintiffs now
assert that the difference in the value of the care they thought they were
purchasing versus the one they received is approximately 10% of the purchase
price. (5CAC ¶ 416)
      Bosch GmbH contends that these amended allegations still fail to
quantify “ascertainable loss” because the 5CAC does not allege what each
plaintiff paid for their vehicle or identify a cost of any comparable product. (DE
239-1 at 31–32) An ascertainable loss under the NJCFA “occurs when a
consumer receives less than what was promised.” Union Ink Co., Inc. v. AT & T
Corp., 352 N.J. Super. 617, 646, 801 A.2d 361 (App. Div. 2002) (citation
omitted). The statute does not “require that the loss be monetary [ ]or that it
must be pled beyond a reasonable degree of certainty.” Arcand v. Brother Int’l
Corp., 673 F. Supp. 2d 282, 300 (D.N.J. 2009). Indeed, Plaintiffs need not plead
the exact dollar amount of their loss. In re Gerber Probiotic Sales Practices Litig.,
No. 12–835, 2013 WL 4517994, at *5 n. 4 (D.N.J. Aug.23, 2013) (citing Nelson
v. XACTA 3000 Inc., No. 08–5426, 2010 WL 1931251, at *7 n. 3 (D.N.J. May 12,
2010); Torres–Hernandez v. CVT Prepaid Solutions, Inc., No. 08–1057, 2008 WL
5381227, at *7 n. 3 (D.N.J. Dec.17, 2008)).
      Where a lone plaintiff paid for a pound of hamburger but received only
fifteen ounces, the ascertainable loss calculation may easily be alleged. By
contrast, Plaintiffs’ class-wide 10% figure has a certain plucked-from-the-air
quality. The reduction in the market value of the cars, however, can be
explored in discovery, whether in connection with class certification or on the
merits. At the motion to dismiss stage, I find that the allegation is sufficient.


                                         19
         Accordingly, I deny Bosch GmbH’s motion to dismiss Plaintiffs’ NJCFA
claim.
            b. Georgia Uniform Deceptive Trade Practices Act (“UDTPA”)
         Bosch GmbH challenges Plaintiffs’ Georgia UDTPA claim, stating that
Plaintiffs have not made the required allegation of ongoing harm. (DE 239-1 at
32– 33)
         “Under Georgia’s [UDTPA], ‘[a] person engages in a deceptive trade
practice when, in the course of his business, vocation, or occupation, he . . .
[c]auses likelihood of confusion or of misunderstanding as to the source,
sponsorship, approval, or certification of goods or services. . . .’” Wood v.
Archbold Med. Ctr., Inc., No. 6:05 CV 53(HL), 2006 WL 1805729, at * (M.D. Ga.
June 29, 2006) (citation omitted). “While [the UDTPA] expressly does not
preclude other actions based on common law or other statutory authority, the
sole remedy provided under [the UDTPA] is injunctive relief.” Lauria v. Ford Mtr.
Co., 169 Ga. App. 203, 206 (1983). See also Optimum Technologies, Inc. v.
Henkel Consumer Adhesives, Inc., Civil Action File No. 1:04-CV-1082-TWT,
2006 WL 1663357, at *4 n.2 (N.D. Ga. June 14, 2006) (“[U]nder the Georgia
[UDTPA], injunctive relief is the only remedy available for such a violation.”).
Civil damages, therefore, are never available under the UDTPA. Boynton v.
State Farm Mut. Auto. Ins. Co., 207 Ga. App. 756, 757 n.1 (1993). “To have
standing to seek injunctive relief under the UDTPA, a plaintiff must show ...
that [it] is likely to be damaged in the future by some deceptive trade practice
of the defendant.” Bolinger v. First Multiple Listing Serv., Inc., 838 F.Supp.2d
1340, 1364 (N.D. Ga. 2012) (internal quotations omitted).
         Here, Bosch GmbH contends that Plaintiffs have not met their burden
because they have at most alleged a past harm, in that Plaintiffs overpaid for
their vehicles. Such a harm, they say, cannot be the subject of a UDTPA
injunctive claim. (DE 239-1 at 33)
         I disagree. Plaintiffs have sufficiently alleged at the motion to dismiss
stage that there is a risk of future harm. To the extent these vehicles are still


                                           20
being driven and are on the roads, for example, it is plausible that they would
continue to emit high levels of NOx. (See, e.g., 5CAC ¶ 645)
      Bosch GmbH’s motion to dismiss Plaintiffs’ Georgia UDTPA claim is
therefore denied.
         c. Fraudulent Concealment
      Finally, Bosch GmbH challenges Plaintiffs’ fraudulent concealment
claims. 9 As Judge Linares outlined, and taking New Jersey as an example,
      To state a claim for fraudulent concealment under New Jersey law,
      a plaintiff must establish: (1) a material misrepresentation or
      omission of a presently existing or past fact; (2) knowledge or belief
      by the defendant of its falsity or knowing the omission to be material;
      (3) intention that the other person rely on it; (4) reasonable reliance
      thereon by the other person; and (5) resulting damages. Delaney v.
      Am. Express Co., No. 06-51 34, 2007 WL 1420766, at *5 (D.N.J.
      May11, 2007); Gennari v. Weichert Co. Realtors, 148 N.J. 582, 610
      (1997). Rule 9(b) applies to fraudulent concealment claims, GKE
      Enters., LLC v. Ford Motor Credit Co. LLC USA, No. 09-4656, 2010
      WL 2179094, at *4 (D.N.J. May 26, 2010); however, as mentioned
      above, Plaintiffs are not required to plead fraud by omissions claims
      as precisely as affirmative misrepresentation claims, Feldman, 2012
      WL 6596830. at * 10, so long as the complaint places “the defendant
      on notice of the precise misconduct with which it is charged,”
      Montich v. Miele USA, Inc., 849 F. Supp. 2d 439, 443 (D.N.J. 2012)
      (quoting Frederico, 507 F.3d at 200).
      ...
      Under New Jersey law, “courts will not imply a duty to disclose,
      unless such disclosure is necessary to make a previous statement
      true or the parties share a specia1 relationship.” Lightning Lube, Inc.
      v. Witco Corp., 4 F.3d 1153, 1185 (3d Cir. 1993). The categories of
      relationships that give rise to a duty to disclose are: “(1) fiduciary
      relationships, such as principal and agent, client and attorney, or
      beneficiary and trustee (2) relationships where one party expressly
      reposits trust in another party, or else from the circumstances, such
      trust necessarily is implied: and (3) relationships involving
      transactions so intrinsically fiduciary that a degree of trust and
      confidence is required to protect the parties.” Id. Here, Plaintiffs do


9      Specifically, Plaintiffs have asserted claims under the laws of Alabama,
California, Colorado, Connecticut, Georgia, Idaho, Illinois, Indiana, Maryland,
Massachusetts, Minnesota, Mississippi, Missouri, Nevada, New Jersey, New York,
North Carolina, Ohio, Pennsylvania, South Carolina, Texas, Utah, Virginia,
Washington, West Virginia, and Wisconsin.
                                        21
      not assert that they fall into one of the special relationship categories
      with Defendants. As such, the Court will only focus on the parties’
      arguments challenging whether or not a duty to disclose existed to
      make a previous statement true.

(DE 161 (Judge Linares Opinion) at 41, 44) The parties do not suggest that
there are material differences between New Jersey’s fraudulent concealment
statute and those of the other states at issue. Nor do the parties meaningfully
discuss the majority of the elements of a fraudulent concealment claim.
Instead, Bosch GmbH asserts that these claims must be dismissed solely
because Plaintiffs have not established that Bosch GmbH had a duty to
disclose. (DE 239-1 at 34, n.12 (citing cases under each state establishing the
requirement of a duty to disclose requirement.))
      As to the duty to disclose, I again find Judge Linares’s prior opinion
instructive:
      Plaintiffs set forth numerous examples of Mercedes’ nationwide
      marketing efforts to promote its BlueTEC clean diesel vehicles.
      (FAC ¶¶ 323–27). In none of those examples does Mercedes
      disclose that the purported benefits of the B1LICTEC engine could
      only be achieved through or were completely obscured by the use
      of a defeat device. These allegations are sufficient to establish
      partial disclosures that Mercedes had an obligation to make true.
      See Timing Chain, 2017 WL 1902160. at *20 (finding that the
      plaintiffs plead a partial disclosure after which the defendant had a
      duty to disclose “any and all information regarding the Timing
      Chain System” to plaintiffs, where the plaintiffs alleged that the
      defendant “represent[ed] in the maintenance schedules that the
      timing belt, which performs the same function as the Timing Chain
      System, will need service after a certain time but makes no
      representation that the Timing Chain System will need
      maintenance”); Strawn v. Canuso, 271 N.J. Super. 88, 104 (App.
      Div. 1994) (establishing a duty on buyers and brokers of real estate
      to disclose the existence of off-site conditions that were unknown
      to the buyer but that were known or should have been known to
      the seller and that would reasonably and foreseeably affect the
      value or desirability of the property), aff’d 140 N.J. 43 (1995).
      In fact, in Strawn, the New Jersey Supreme Court adopted the
      interpretation of the Restatement (Second) of Torts which imposes
      a “duty upon a party to disclose to another ‘facts basic to the
      transaction, if he knows that the other is about to enter into it
      under a mistake . . . and the other, because of the relationship
                                         22
      between them, the customs of the trade or other objective
      circumstances, would reasonably expect a disclosure of those
      facts,” where the nondisclosure of those facts amounts to taking
      advantage of the plaintiffs ignorance, such that it would be
      “shocking to the ethical sense of the community, and [would be] so
      extreme and unfair, as to amount to a form of swindling.” United
      Jersey Bank v. Kensev. 306 N.J. Super. 540. 554 (App. Div. 1997)
      (citations omitted). It is this Court’s opinion that Mercedes and
      Bosch’s active concealment of the existence of the defeat device
      amounts to such a situation. (Cf. FCA, 295 F. Supp. 3d at 1009
      (finding that allegations of defendants’ active concealment of the
      defeat devices was sufficient to establish a duty to disclose under
      New Jersey law); Counts, 237 F. Supp. 3d at 600 (noting that the
      defendant’s alleged active concealment of the defeat device was
      sufficient to establish a duty to disclose in some states).’’

(DE 161 at 44–45) With respect to Bosch LLC specifically, Judge Linares stated
“for the same reasons that Plaintiffs need not establish direct reliance on
Mercedes’ representations, they need not establish direct reliance on Bosch’s:
they allege that Bosch intentionally withheld the existence of the defeat device
while simultaneously promoting clean diesel technology around tile country.”
(Id. ¶ at 43)
      Throughout the 5CAC, Plaintiffs allege that Bosch LLC and Bosch GmbH
acted as one in that they collaborated and shared employees that worked on
developing, manufacturing, supplying, writing the code that supported the
EDC 17 units, and testing those units with Mercedes. (5CAC ¶¶ 84, 86, 91,
259, 263, 274) Bosch GmbH is the entity alleged to control the programing and
software underlying the EDC 17 units. (Id. ¶ 262) Bosch GmbH is therefore
alleged to have actively worked to develop these “defeat devices.”
      Accepting the allegations as true, as I must, it is plausible that, when it
came to marketing the units and promoting “clean diesel,” it was in Bosch
GmbH’s interest to conceal the true nature of these devices. The 5CAC
sufficiently asserts facts suggesting that the Bosch entities collectively were
actively involved in promoting the alleged misrepresentations:
          •     “Bosch, Bosch GmbH, and Bosch LLC not only kept Volkswagen’s,
                and all the other diesel manufacturers’ dirty secrets safe, it went a

                                           23
              step further and actively lobbied lawmakers to push “Clean Diesel”
              in the U.S., including making Polluting Vehicles diesel vehicles
              available for regulators to drive.” (Id. ¶ 289)

          •   “In 2012 Audi, BMW, Bosch, Daimler, Porsche and VW joined to
              form The Clearly Better Diesel initiative. The initiative was
              announced in Berlin by the German Association of the Automotive
              Industry. Its stated goal was to promote the sale of clean diesel
              vehicles in the U.S. The initiative’s slogan was ‘Clean Diesel.
              Clearly Better.’” (Id. ¶¶ at 296, 322 (citing
              https://www.dieselforum.org/news/clean-diesel-clearly-better-
              campaign-for-clean-diesel-cars-welcomed which states that “The
              new promotional diesel campaign was announced today in Berlin
              by the German Association of the Automotive Industry (VDA) and
              member companies – Audi, BMW, Bosch, Daimler, Porsche and
              Volkswagen.” 10)

These allegations are sufficient at the motion to dismiss stage to support a
finding that Bosch GmbH, like Bosch LLC, had a duty to disclose to make
previous statements concerning its efforts to drive the “cleanliness” of diesel
vehicles true. Accordingly, Bosch GmbH’s motion to dismiss Plaintiffs’
fraudulent concealment claims is denied.




10    While I do not rely on it, VDA’s website states that the Bosch referred to here is
Bosch GmbH. See https://www.vda.de/en/association/members/manufacturer-
group-III.html.
                                           24
  V.     CONCLUSION
       For the reasons stated above, Defendant’s motion (DE 239) to dismiss
the 5CAC is DENIED. An appropriate Order accompanies this Opinion.
Dated: March 25, 2020



                                           /s/ Kevin McNulty
                                           ______________________________
                                           Kevin McNulty
                                           United States District Judge




                                      25
